

Exhibit 10.02(t)


EQT CORPORATION


2018 RESTRICTED STOCK UNIT AWARD AGREEMENT (STANDARD)


Non-transferable




G R A N T T O


_______________________________
(“Grantee”)


DATE OF GRANT: [Grant Date], 2018        
(“Grant Date”)


by EQT Corporation (the “Company”) of [_______] restricted stock units, which
vest and convert into the right to receive a cash payment equal to the value of
an equivalent number of shares of the Company’s common stock (the “Common
Stock”), pursuant to and subject to the provisions of the EQT Corporation 2014
Long-Term Incentive Plan (as amended from time to time, the “Plan”), and the
terms and conditions set forth in this award agreement (this “Agreement”).


The restricted stock units awarded under this Agreement shall not be effective
unless, no later than 45 days after the Grant Date, (i) Grantee accepts the
restricted stock units through the Fidelity NetBenefits website, which can be
found at www.netbenefits.fidelity.com, and (ii) to the extent Grantee is not
already subject to a confidentiality, non-solicitation and non-competition
agreement with the Company, Grantee executes a confidentiality, non-solicitation
and non-competition agreement acceptable to the Company.


When Grantee accepts the restricted stock units awarded under this Agreement
through the Fidelity NetBenefits website, Grantee shall be deemed to have (i)
acknowledged receipt of the restricted stock units granted on the Grant Date
(the terms of which are subject to the terms and conditions of this Agreement
and the Plan) and copies of this Agreement and the Plan, and (ii) agreed to be
bound by all the provisions of this Agreement and the Plan.


TERMS AND CONDITIONS


1.    Defined Terms. Capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Plan. In addition, and
notwithstanding any contrary definition in the Plan, for purposes of this
Agreement:
(a)
“Cause” means: (i) Grantee’s conviction of a felony, a crime of moral turpitude
or fraud or Grantee’s having committed fraud, misappropriation or embezzlement
in connection with the performance of Grantee’s duties; (ii) Grantee’s willful
and repeated failures to substantially perform assigned duties; or (iii)
Grantee’s violation of any provision of a written employment-related agreement
between Grantee and the Company or express significant policies of the Company.
If the Company terminates Grantee’s employment for Cause, the Company shall give
Grantee written notice setting forth the reason for Grantee’s termination not
later than 30 days after such termination.

(b)
“Good Reason” means Grantee’s resignation within 90 days after: (i) a reduction
in Grantee’s base salary of 10% or more (unless the reduction is applicable to
all similarly situated employees); (ii) a reduction in Grantee’s annual
short-term bonus target of 10% or more (unless the reduction is applicable to
all similarly situated employees); (iii) a significant diminution in Grantee’s
job responsibilities, duties or authority; (iv) a change in the geographic
location of Grantee’s primary






--------------------------------------------------------------------------------




reporting location of more than 50 miles; and/or (v) any other action or
inaction that constitutes a material breach by the Company of this Agreement.
A termination by Grantee shall not constitute termination for Good Reason unless
Grantee first delivers to the General Counsel of the Company written notice: (i)
stating that Grantee intends to resign for Good Reason pursuant to this
Agreement; and (ii) setting forth with specificity the occurrence deemed to give
rise to a right to terminate for Good Reason (which notice must be given no
later than 90 days after the initial occurrence of such event). The Company
shall have a reasonable period of time (not less than 30 days) to take action to
correct, rescind or substantially reverse the occurrence supporting termination
for Good Reason as identified by Grantee. Failure by the Company to act or
respond to the written notice shall not be deemed to be an admission that Good
Reason exists.
(c)
“Payment Date” is defined in Section 4 of this Agreement.

(d)
“Pro Rata Amount” is defined in Section 3 of this Agreement.

(e)
“Qualifying Change of Control” means a Change of Control (as then defined in the
Plan) unless (i) Grantee’s Restricted Stock Units are assumed by the surviving
entity of the Change of Control (or otherwise equitably converted or substituted
in connection with the Change of Control in a manner approved by the Committee)
or (ii) the Company is the surviving entity of the Change of Control.

(f)
“Qualifying Termination” means the involuntary termination by the Company (or,
as applicable, its successor) of Grantee’s employment as a result of (i) the
sale, consolidation or full or partial shutdown of a facility, department or
business unit; (ii) a position elimination because of a reorganization or lack
of work; or (iii) Grantee’s death or Disability.

(g)
“Restricted Stock Units” means collectively, the original number of restricted
stock units awarded to Grantee on the Grant Date as designated in the first
paragraph of this Agreement together with any additional restricted stock units
accumulated from dividend equivalents in accordance with Section 5 of this
Agreement.

(h)
“Vesting Date” is defined in Section 2 of this Agreement.

2.    Vesting of Restricted Stock Units. The Restricted Stock Units have been
credited to a bookkeeping account on behalf of Grantee and do not represent
actual shares of Common Stock. Grantee shall have no right to exchange the
Restricted Stock Units for cash, stock or any other benefit and shall be a mere
unsecured creditor of the Company with respect to such Restricted Stock Units
and any future rights to benefits.


Except as may be otherwise provided below or under any written
employment-related agreement with Grantee (including any confidentiality,
non-solicitation, non-competition, change of control or similar agreement), if
any, the Restricted Stock Units will vest and become non-forfeitable on the
earliest to occur of the following (the “Vesting Date”):
(a)
as to 100% of the Restricted Stock Units, on the third anniversary of the Grant
Date, provided Grantee has continued in the employment of the Company and/or its
Affiliates through such date, or

(b)
as to 100% of the Restricted Stock Units, upon the occurrence of a Qualifying
Change of Control, provided Grantee has continued in the employment of the
Company and/or its Affiliates through such date, or

(c)
as to 100% of the Restricted Stock Units, upon (i) the termination of Grantee’s
employment under the circumstances described in clause (i) under Section 3(a)
below, (ii) Grantee’s qualifying resignation under the circumstances described
in clause (ii) under Section 3(a) below or (iii) Grantee’s death, or





--------------------------------------------------------------------------------




(d)
as to the Pro Rata Amount only, upon the termination of Grantee’s employment
under the circumstances described in Section 3(b)(ii) below.

3.    Change in Status.
(a)
Notwithstanding Section 9 of the Plan, in the event that following a Change of
Control that is not a Qualifying Change of Control, (i) Grantee’s employment is
terminated without Cause or (ii) Grantee resigns for Good Reason, in each case
prior to the second anniversary of the effective date of the Change of Control,
the Restricted Stock Units will vest.

As a condition to the vesting of any Restricted Stock Units pursuant to Section
3(a) above, Grantee will be required to execute and not revoke a full release of
claims in a form acceptable to the Company within 30 days of the termination or
resignation, as applicable. Failure to satisfy this condition will result in
forfeiture of such Restricted Stock Units.
(b)
Except as provided in Section 3(a) above, (i) if Grantee’s employment is
terminated due to Grantee’s death, 100% of the Restricted Stock Units will vest
and (ii) if Grantee’s termination is due to any other Qualifying Termination,
the Restricted Stock Units will vest as follows (such percentage of Restricted
Stock Units then vesting is defined as the “Pro Rata Amount”):



Termination Date
 
Percent Vesting
Prior to the first anniversary of the Grant Date
 
  0%
On or after the first anniversary of the Grant Date and prior to the second
anniversary of the Grant Date
 
  25%
On or after the second anniversary of the Grant Date and prior to the third
anniversary of the Grant Date
 
50%



As a condition to the vesting of any Restricted Stock Units in connection with a
Qualifying Termination pursuant to Section 3(b) above, Grantee (or Grantee’s
estate or beneficiary) will be required to execute and not revoke a full release
of claims in a form acceptable to the Company within 30 days of the Qualifying
Termination. Failure to satisfy this condition will result in forfeiture of such
Restricted Stock Units.


Except as may be otherwise provided under any written employment-related
agreement with Grantee, if any, in the event Grantee’s employment terminates for
any other reason, including retirement, at any time prior to the applicable
Vesting Date, all of Grantee’s Restricted Stock Units will immediately be
forfeited without further consideration or any act or action by Grantee.
Notwithstanding anything to the contrary in this Section 3, if Grantee’s
employment is terminated and such termination is voluntary (including
retirement) or such termination is a Qualifying Termination and Grantee remains
on the board of directors of the Company or any subsidiary or affiliate of the
Company whose equity is publicly traded on the New York Stock Exchange or the
NASDAQ Stock Market following such termination of employment, Grantee’s
Restricted Stock Units shall not be forfeited but shall continue to vest in
accordance with the above provisions for as long as Grantee remains on such
board of directors, in which case any references herein to Grantee’s employment
shall be deemed to include his or her continued service on such board.


4.    Form and Time of Payment. The Restricted Stock Units shall be payable on
the applicable payment date (each, a “Payment Date”) as provided in this Section
4:


•
The Payment Date for Restricted Stock Units vesting pursuant to Section 2(a)
shall be a date selected by the Company that is no later than five business days
after the third anniversary of the Grant Date.





--------------------------------------------------------------------------------




Except as set forth below, such awards shall be paid on the Payment Date in
cash, equal to (i) the Fair Market Value per share of the Company’s Common Stock
as of the business day immediately preceding the third anniversary of the Grant
Date, times (ii) the number of Restricted Stock Units then vesting.


•
The Payment Date for Restricted Stock Units vesting pursuant to Section 2(b)
shall be the closing date of the Qualifying Change of Control. Except as set
forth below, such awards shall be paid on the Payment Date in cash, equal to (i)
the Fair Market Value per share of the Company’s Common Stock as of the business
day immediately preceding the closing date of the Qualifying Change of Control,
times (ii) the number of Restricted Stock Units then vesting.



•
The Payment Date for Restricted Stock Units vesting pursuant to Sections 2(c)
and 2(d) shall be a date selected by the Company that is no later than sixty
(60) days after the termination of Grantee’s employment, provided that any
release of claims required under Section 3(a) or 3(b) has become effective.
Except as set forth below, such awards shall be paid on the Payment Date in
cash, equal to (i) the Fair Market Value per share of the Company’s Common Stock
as of the last business day of the month preceding the date of the applicable
employment termination, times (ii) the number of Restricted Stock Units then
vesting.



•
Such other date as may be otherwise provided under any written employment –
related agreement with Grantee (including any confidentiality, non-solicitation,
non-competition, change of control or similar agreement).



Notwithstanding the foregoing, the Committee may determine, in its discretion
and for any reason, that the Restricted Stock Units will be paid in whole or in
part in shares of Common Stock. If Grantee receives payment in the form of
Common Stock, such awards shall be paid on the Payment Date, in whole or in
part, in shares of Common Stock, equal to one share of Common Stock times the
number of Restricted Stock Units then vesting (or portion thereof determined by
the Committee).


5.    Dividend Equivalents. If the Restricted Stock Units are outstanding on the
record date for dividends or other distributions with respect to the Common
Stock, then (i) if such dividends or distributions are paid on or before the
Payment Date, the dollar amount or fair market value of such dividends or
distributions with respect to the number of shares of Common Stock then
underlying the Restricted Stock Units shall be converted into additional
Restricted Stock Units in Grantee’s name, based on the Fair Market Value of the
Common Stock as of the date such dividends or distributions are paid, or (ii) if
such dividends or distributions are paid after the Payment Date, Grantee shall
receive a cash payment in respect of such dividends or distributions. Any
additional restricted stock units pursuant to this Section 5 shall be subject to
the same time-vesting conditions and transfer restrictions as apply to the
Restricted Stock Units with respect to which they relate.


6.    Restrictions on Transfer and Pledge. No right or interest of Grantee in
the Restricted Stock Units may be pledged, encumbered, or hypothecated or be
made subject to any lien, obligation, or liability of Grantee to any other party
other than the Company or an Affiliate. Except as provided in the Plan, the
Restricted Stock Units may not be sold, assigned, transferred, or otherwise
disposed of by Grantee other than by will or the laws of descent and
distribution. The designation of a beneficiary shall not constitute a transfer.






--------------------------------------------------------------------------------




7.    Limitation of Rights. The Restricted Stock Units do not confer to Grantee
or Grantee’s beneficiary, executors or administrators any rights of a
shareholder of the Company. Grantee shall not have voting or any other rights as
a shareholder of the Company with respect to the Restricted Stock Units.


8.    Payment of Taxes. The Company or any Affiliate employing Grantee has the
authority and the right to deduct or withhold, or require Grantee to remit to
the employer, an amount sufficient to satisfy federal, state, and local taxes
(including Grantee’s FICA obligation) required by law to be withheld with
respect to any taxable event arising as a result of this award. With respect to
withholding required upon any taxable event arising as a result of this award,
to the extent the Committee determines that the Restricted Stock Units will be
paid in shares of Common Stock, the employer shall satisfy the tax withholding
required by withholding shares of Common Stock having a Fair Market Value as of
the date that the amount of tax to be withheld is to be determined equal to the
amount of tax required to be withheld. The obligations of the Company under this
Agreement will be conditional on such payment or arrangements, and the Company
and, where applicable, its Affiliates will, to the extent permitted by law, have
the right to deduct any such taxes from any payment of any kind otherwise due to
Grantee.


9.    Plan Controls. This Agreement and Grantee’s rights hereunder are subject
to all the terms and conditions of the Plan and such rules and regulations as
the Committee may adopt for administration of the Plan. It is expressly
understood that the Committee is authorized to interpret and administer the Plan
and this Agreement, and to make all decisions and determinations as it may deem
to be necessary or advisable for the administration thereof, all of which shall
be final and binding upon Grantee and the Company. In the event of any actual or
alleged conflict between the provisions of the Plan and the provisions of this
Agreement, the provisions of the Plan shall be controlling and determinative.
Any conflict between this Agreement and the terms of a written
employment-related agreement with Grantee effective on or prior to the Grant
Date shall be decided in favor of the provisions of such employment-related
agreement.


10.    Recoupment Policy. Any shares of Common Stock distributed or amounts paid
to Grantee hereunder, and any cash or other benefit acquired on the sale of
shares of Common Stock distributed hereunder, shall be subject to the terms and
conditions of any compensation recoupment policy adopted from time to time by
the Company’s board of directors or any committee of such board, to the extent
such policy is applicable to Grantee and the Restricted Stock Units.
11.    Relationship to Other Benefits. The Restricted Stock Units shall not
affect the calculation of benefits under the Company’s or its Affiliates’
qualified retirement plans or any other retirement, compensation or benefit plan
or program of the Company or its Affiliates, except to the extent specifically
provided in such other plan or program. Nothing herein shall prevent the Company
or its Affiliates from maintaining additional compensation plans and
arrangements.


12.    Amendment. Subject to the terms of the Plan, this Agreement may be
modified or amended by the Committee; provided that no such amendment shall
materially and adversely affect the rights of Grantee hereunder without the
consent of Grantee. Notwithstanding the foregoing, Grantee hereby expressly
agrees to any amendment to the Plan and this Agreement to the extent necessary
to comply with applicable law or changes to applicable law (including, but not
limited to, Code Section 409A) and related regulations or other guidance and
federal securities laws.
13.    Successor. All obligations of the Company under the Plan and this
Agreement, with respect to the Restricted Stock Units, shall be binding on any
successor to the Company, whether the existence of such successor is the result
of a direct or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company.




--------------------------------------------------------------------------------




14.    Applicable Law. This Agreement shall be governed by and construed under
the laws of the Commonwealth of Pennsylvania without regard to its conflict of
law provisions.


15.    Notice. Except as may be otherwise provided by the Plan or determined by
the Committee and communicated to Grantee, notices and communications hereunder
must be in writing and shall be deemed sufficiently given if either
hand-delivered or if sent by fax or overnight courier, or by postage paid first
class mail. Notices sent by mail shall be deemed received five business days
after mailed, but in no event later than the date of actual receipt. Notices
shall be directed, if to Grantee, at Grantee’s address indicated by the
Company’s records or, if to the Company, at the Company’s principal executive
office, Attention: Corporate Director, Compensation and Benefits.


16.    Dispute Resolution. Any dispute regarding the payment of benefits under
this Agreement or the Plan shall be resolved in accordance with the EQT
Corporation Long-Term Incentive Dispute Resolution Procedures as in effect at
the time of such dispute. A copy of such procedures is available on the Fidelity
NetBenefits website, which can be found at www.netbenefits.fidelity.com.
17.    Tax Consequences to Grantee. It is intended that: (i) until the
applicable Vesting Date occurs, Grantee’s right to payment for an award under
this Agreement shall be considered to be subject to a substantial risk of
forfeiture in accordance with those terms as defined or referenced in Sections
83(a), 409A and 3121(v)(2) of the Code; and (ii) until the award is paid on the
applicable Payment Date, Grantee shall have merely an unfunded, unsecured
promise to receive such award, and such unfunded promise shall not consist of a
transfer of “property” within the meaning of Section 83 of the Code.
18.    Plan and Company Information. Grantee may access important information
about the Company and the Plan through the Company’s website. Copies of the Plan
and Plan Prospectus can be found by logging into the Fidelity NetBenefits
website, which can be found at www.netbenefits.fidelity.com, and clicking on the
“Stock Plans” tab and then following the prompts to the Plan documents. Copies
of the Company’s most recent Annual Report on Form 10-K, Proxy Statement and
other information generally delivered to the Company’s shareholders can be found
at www.eqt.com by clicking on the “Investors” link on the main page and then
“SEC Filings.” Paper copies of such documents are available upon request made to
the Company’s Corporate Secretary.






